Citation Nr: 0935961	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
left knee condition including patellofemoral syndrome and 
tendonitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2005 to January 
2007.  The DD214 indicated the Veteran also had 2 years and 7 
months of previous service.  

This matter come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for left 
knee patellofemoral syndrome, claimed as a left knee 
condition, with an evaluation of 10 percent effective August 
20, 2001. 

A subsequent December 2008 rating decision continued the 10 
percent evaluation of the left knee condition but evaluated 
it as tendonitis of the left knee.  The issue has been 
recharacterized on the front page to include both 
characterizations of the left knee condition. 

In August 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the 
central office.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the August 2009 Board hearing the Veteran testified that 
her left knee condition had gotten worse since the last VA 
examination in June 2008.  She also testified that she 
experienced instability and limitation of motion in her left 
knee and that she needed to use a cane due to both her knee 
and back conditions.  

In light of the Veteran's contentions, the June 2008 VA 
examination is not adequate for rating purposes.  Where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For these 
reasons the claim will be remanded. 

The Veteran also testified that she received treatment for 
her left knee at the VA hospital in Richmond, Virginia, and 
at the hospital at Fort Eustis, in Virginia.  A review of 
record reveals that the records from the VA hospital in 
Richmond are only as recent as February 2009 and that there 
are no treatment records from Fort Eustis.  These additional 
treatment records must be obtained.   


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA medical 
records concerning treatment received by 
the Veteran for her left knee disability, 
not already associated with the claims 
file, to include all records from the VA 
hospital in Richmond, Virginia, and 
medical records from Fort Eustis in 
Virginia. 

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of the service-connected left 
knee disability in terms of the Rating 
Schedule.  All indicated tests, including 
x-ray and range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should indicate if 
there is instability or subluxation of the 
left knee.  

The examiner should provide an opinion as 
to the extent that pain limits the 
functional ability of the left knee in 
terms of additional functional limitation 
due to pain.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.    

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
The Veteran is advised that failure to appear for VA 
examinations could result in the denial of her claim.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

